DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lorenson (US 20160281449 A1).
With respect to claim 2, Lorenson discloses a valve for a downhole tool, comprising: a rotary component (900), comprising: a bore (940) permitting flow through the component and a plurality of ports (935 a-c or other port arrangements shown in figs. 8-12 and detailed in pgph. 72) around the bore; and a stationary component (400) having a stationary component bore (pgph 71, 940 also requires a central bore in the stationary member), and a plurality of ports port (310a-c or other port arrangements shown in figs. 8-12 and detailed in pgph. 72) disposed around the bore; the rotary and stationary bores permitting flow through the valve (pgph. 71) wherein each of the ports of the rotary component enters into and out of alignment with each of the ports of the stationary component when the rotary component is rotated relative to the stationary component (pgphs. 58, 59).
With respect to claims 3-6, Lorenson discloses wherein each of the plurality of ports of the rotary component have an identical cross-section, and each of the plurality of stationary ports have an identical cross-section (pgph. 71, pgph. 72), wherein each of the least one rotary port extends substantially longitudinally through the body of the rotary component, wherein each of the at least stationary cooperating port extends substantially longitudinally through the body of the stationary component, and wherein each port of the stationary component comprises an arcuate cross-sectional shape (figs. 3-7, 13, and 14 show this).
With respect to claim 7, Lorenson discloses wherein each port of the rotary component has a different cross-sectional areas than each cooperating port of the stationary component (figs. 8-12b show this).
With respect to claim 8, Lorenson discloses the rotary component rotating within a radial bearing (174).
With respect to claims 9, Lorenson discloses wherein the ports of the rotary component and the ports of the stationary component are arranged to permit fluid flow in a direction of an axis of the rotary component and stationary component (shown in fig. 3).
With respect to claim 10, Lorenson discloses the rotary component comprises a bypass port (935 d). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/13/2022